912 F.2d 466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorothy Ellen PLEMONS, James Leonard Spurgeon, Jr.,Plaintiffs-Appellants,v.R.H. Johnson, Monroe County Sheriff, John Hitson, BillGrayson, John Smiley, Dan Dixon, Conward Bivens,Dale "Mushy" Moser, Robert Watson,Monroe County, Tennessee,Defendants-Appellees.
No. 89-5719.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
Dorothy E. Plemons and James L. Spurgeon, Jr., appeal a judgment of the district court in a civil rights action.  They now move for leave to proceed in forma pauperis.  Based upon a review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Spurgeon and Plemons filed a complaint pursuant to 42 U.S.C. Secs. 1983, 1985, 1986 and 1988 in the United States District Court for the Eastern District of Tennessee.  In support of their request for compensatory and punitive damages, they alleged that defendants had subjected them to an illegal search and seizure in violation of their fourth amendment rights.  Moreover, Plemons alleged that defendants had illegally confiscated various items of personal property from her home which they then permitted to be destroyed by a fire in order to conceal their illegal activities.  Those claims were eventually the subject of a five day trial, at which both Plemons and Spurgeon were represented by retained counsel.  At the conclusion of that proceeding, the jury rendered a verdict in favor of defendants and the district court entered judgment accordingly.  Upon the denial of a motion for a new trial, Spurgeon and Plemons filed this appeal.


4
This court has scrutinized the record and can find no ground which would warrant the disturbance of the jury's verdict in favor of defendants.  Accordingly, the motion for leave to proceed in forma pauperis is granted and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation